*106Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Brad R. Johnson appeals the district court’s orders granting summary judgment to the Appellants and denying his motion for reconsideration. We have reviewed the records and the district court’s orders and affirm for the reasons cited by the district court. See Johnson v. Bryant, Nos. 3:09-cv-00102-TLW; 4:08-cv-02726-TLW, 2011 WL 4483642 (D.S.C. Sept. 28, 2011); (Dec. 14, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.